Case 2:17-cv-11462-SJM-RSW ECF No. 69, PageID.2666 Filed 04/14/20 Page 1 of 2




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

 EPLET, LLC and RACER
 PROPERTIES LLC,                             Case No. 2:17-cv-11462

            Plaintiffs,                      HONORABLE STEPHEN J. MURPHY, III

 v.

 DTE PONTIAC NORTH, LLC and
 DTE ENERGY SERVICES, INC.,

            Defendants.
                                    /

                                   JUDGMENT

       The Court having dismissed all claims of Plaintiff RACER Properties LLC,

 a Delaware limited liability company, and of Plaintiff EPLET, LLC (collectively,

 the "Plaintiffs") in this matter against Defendant DTE Energy Services, Inc. ("DTE

 Energy") by opinions and orders dated March 23, 2018 [ECF 27] and dated

 February 19, 2020 [ECF 61]; and the Court being otherwise fully informed:

       NOW THEREFORE, IT IS HEREBY ORDERED that pursuant to opinions

 and orders of this Court dated March 23, 2018 [ECF 27] and dated February 19,

 2020 [ECF 61], Plaintiffs' claims in this Action against Defendant DTE Energy

 were dismissed;

       IT IS FURTHER ORDERED that there is no just reason for delay in

 entering a final judgment of Plaintiffs' claims against Defendant DTE Energy and,

 therefore, pursuant to Fed. R. Civ. P. 54(b), this order is a final judgment as to

 Defendant DTE Energy.


                                         1
Case 2:17-cv-11462-SJM-RSW ECF No. 69, PageID.2667 Filed 04/14/20 Page 2 of 2




       IT IS SO ORDERED.

                                     DAVID J. WEAVER
                                     CLERK OF THE COURT

                                     BY: s/ D. Parker
                                     Deputy Clerk
Dated: April 14, 2020

APPROVED:

s/ Stephen J. Murphy, III
STEPHEN J. MURPHY, III
U.S. DISTRICT JUDGE

I hereby certify that a copy of the foregoing document was served upon the parties
and/or counsel of record on April 14, 2020, by electronic and/or ordinary mail.

                                     s/ David P. Parker
                                     Case Manager




                                        2
